Citation Nr: 1604029	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure and aviation fuel exposure.             

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating greater than 10 percent for coronary artery disease.

4.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1965 to January 1969.  He served in the Republic of Vietnam during the Vietnam Era.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011, October 2012, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the course of the initial rating appeal, the Veteran submitted an assertion of unemployability due to his service-connected disabilities.  See August 2014 Application for Increased Compensation Based on Unemployability.  As such, a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b) (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records and a copy of a December 2013 VA audiology examination.  

In November 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.    

The Veteran attempted to raise the issue of service connection for a vestibular ear disorder at the November 2015 hearing.  See testimony at pages 14-16.  The Veteran and his attorney are advised that a claim for benefits must now be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current peripheral neuropathy disorder to the upper extremities on a non-presumptive direct basis, to include as due to the assumed herbicide exposure and aviation fuel exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  During service, the Veteran served as an aviation engineering clerk.  The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in the Republic of Vietnam in the 1960s during service.  As a result of this exposure, he says he developed peripheral neuropathy to both the upper and lower extremities after his discharge from service, beginning sometime in the mid-2000s.  VA treatment records dated from 2011 to 2015 and private examinations dated in August 2012 and September 2014 have diagnosed peripheral neuropathy of the upper and lower extremities.  Possible causes mentioned in the medical evidence of record include the Veteran's history of alcohol abuse, his cervical and lumbar degenerative disc disease, and his Agent Orange exposure.   

In this regard, there are two avenues for service connection based on Agent Orange exposure.  Initially, certain enumerated disorders, such as early-onset peripheral neuropathy, may be presumptively service-connected if the Veteran served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  This presumption applies to the Veteran based upon his confirmed Vietnam service.  For early-onset peripheral neuropathy, the disorder must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  At present, there is no lay or medical evidence of record his peripheral neuropathy was present within one year of his exposure to a herbicide agent.  Regardless, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  A VA examination and opinion is thus required to address direct causation.

Second, for the service-connected PTSD, bilateral hearing loss, and heart disorder issues on appeal, remand is required for current VA examinations.  The Veteran was last provided VA examinations in connection with his service-connected PTSD in December 2010, his service-connected heart disorder in August 2012, and his service-connected bilateral hearing loss in December 2013 (on Virtual VA).  The Veteran has alleged that his service-connected connected PTSD, bilateral hearing loss, and heart disorder have worsened since the time of these VA examinations.  See November 2015 hearing testimony at pages 11, 15, 24-25.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD, bilateral hearing loss, and heart disabilities.  

Third, the AOJ must attempt to secure any outstanding VA treatment records from the VA Gulf Coast healthcare system in Biloxi, Mississippi, dated from October 2015 to the present.     

Fourth, the AOJ must attempt to secure the Veteran's mental health records from the VA Vet Center in Mobile, Alabama, dated from 2010 to the present.   

Fifth, the TDIU claim on appeal is inextricably intertwined with the other claims on appeal.  If the service connection claim or increased rating claims are granted by the RO, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2015).  For this reason, the service connection and increased rating claims being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Gulf Coast VA healthcare system in Biloxi, Mississippi, dated from October 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.    

2.  Request the Veteran's mental health records from the VA Vet Center in Mobile, Alabama, dated from 2010 to the present, to include obtaining any required authorization and consent for these records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any current peripheral neuropathy disorder to the upper and lower extremities.  Access to the claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

The VA examiner must answer the following questions: 

(a) Upon examination, does the Veteran have a current peripheral neuropathy disorder to the upper or lower extremities?  Please specifically identify all upper and lower extremity neurological disorders. 

(b) For each diagnosed upper or lower extremity neurological disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to the Veteran's presumed herbicide exposure in service (regardless of the fact that the Veteran's type of peripheral neuropathy is clearly not the "early-onset" type presumed to be associated with herbicide exposure)? 

(c) For each diagnosed upper or lower extremity neurological disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder is causally related to the Veteran's exposure to fumes from aviation fuel due to his in-service military occupational specialty as an aviation engineering clerk?

(d) In rendering the above opinions, the examiner must consider and address the following evidence:  1) the Veteran's statements that symptoms such as burning, tingling, numbness, weakness, instability, pain, and stiffness in the upper and lower extremities, started in the mid-2000s; 2) the Veteran's presumed Agent Orange exposure during Vietnam service; 3) the Veteran's assumed exposure to fumes from aviation fuel due to his in-service military occupational specialty as an aviation engineering clerk; 4) the Veteran's STRs dated from 1965 to 1969, which are negative for any complaint, treatment, or diagnosis of symptoms of peripheral neuropathy of the upper or extremities; 5) VA treatment records dated from 2011 to 2015 that diagnose peripheral neuropathy of the upper and lower extremities; 6) private neurological examinations dated in August 2012 and September 2014 that diagnose peripheral neuropathy of the upper and lower extremities; 7) VA neurology clinic notes dated in January 2015 and June 2015, which found that the Veteran's peripheral neuropathy was due to a history of alcohol abuse; 8) an August 2012 private examination, which commented that the Veteran's neuropathic symptoms may be associated with Agent Orange exposure or pathology at L4-L5 and S1; 9) and private and VA medical records dated from 2011 to 2014 diagnosing cervical and lumbar degenerative disc disease.  

4.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected bilateral hearing loss.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner must also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  The appropriate Disability Benefits Questionnaire (DBQ) for must be utilized.  An explanation for all opinions must be provided.  

5.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected PTSD.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also discuss the effect of the Veteran's PTSD on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected PTSD should be utilized.  An explanation for all opinions must be provided.  

6.  After any additional records are associated with the claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected coronary artery disease.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The appropriate DBQ for the service-connected coronary artery disease should be utilized.  The explanation for all opinions expressed must be provided.  

The examiner should address whether the Veteran's service-connected coronary artery disease results in: 

(a) a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or

(b) evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or

(c) left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

(d) congestive heart failure.

The examiner should also include a statement as the effect of the Veteran's service-connected coronary artery disease on his occupational functioning and daily activities.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Thereafter, the consider all of the evidence of record and readjudicate the service connection and increased rating issues on appeal, including entitlement to a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




